Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2021, with respect to the previous objections to claims 1, 3, 11-14, 16-17, & 20 have been fully considered and are persuasive.  Applicant has amended the claims, including amending the dependency of claims 12-14, 16-17, & 20 to obviate the issues.  The previous objections to claims 1, 3, 11-14, 16-17, & 20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/10/2021, with respect to the previous 112(b) rejections of claims 1, 10-11, & 20  have been fully considered and are persuasive.  Applicant has amended claims 1 & 11, and Examiner finds Applicant’s arguments regarding claims 10 & 20 persuasive.  The previous 112(b) rejections of claims 1, 10-11, & 20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/10/2021, with respect to the previous 102 rejection(s) of claim(s) 1 & 11 under Hintz and Walker have been fully considered and are persuasive.  Applicant has amended claims 1 & 11 to recite the diverter disk having an aperture where air is urged therethrough, which is not taught by Hintz.  Claims 1 & 11 have also been amended to recite first and second air flow paths at the two positions, which does not appear to be taught by Walker.  The previous 102 rejections of claims 1 & 11 under Hintz and Walker have been withdrawn.  

Applicant’s arguments, see Remarks, filed 5/10/2021, with respect to the previous double patenting rejection of claims 1-2, 11-12 under patent 10912442 have been fully considered and are persuasive.  Applicant has amended claims 1 & 11 to recite limitations (e.g. diverter disk has an aperture, the fan urges the diverter disk to move, etc.) which does not appear to be found in the claims of patent 10912442.  The previous double patenting rejection of claims 1 & 11 has been withdrawn. 


Special Definition
Examiner notes that Applicant has used the term “about” in claims 3 & 13.  Applicant has specially defined “about” to mean within ten percent greater or less than the stated value (see Applicant’s specification, [0038]).  Examiner has not applied a 112(b) rejection regarding relative terminology in view of this specification definition.  

Claim Objections
Claims 1 & 11 objected to because of the following informalities:  the last clauses of claims 1 & 11 appear to be narrative, and should incorporate additional spacing/clauses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 10-14, 16-17, & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 recites “at least one open portion” on lines 17-18 & 20 of claim 1, and lines 15 & 18 of claim 11.  This creates an antecedent basis issue as to whether the second occurrence of the term is referring back to the same open portion (e.g. “the at least one open portion”) or an additional/second open portion.

Examiner’s Comment
Examiner is not currently in possession of prior art suggesting claims 1 & 11, but requires clarification regarding the 112 issue (see above).  Examiner currently considers the best prior art of record to be previously cited Buesing et al. (DE 102014222541), who teaches a disk valve (see Figures 11-14, washing compartment 2, exhaust openings 9, fan 17, closure member 19, sector disk 24, open areas 25, feed lines 27.  Machine translation, [0059]-[0062]).  Examiner considers Buesing teaching multiple “inlets” as opposed to “an inlet” to satisfy the limitations of claims 1 & 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714